Title: To Thomas Jefferson from Richard Dinmore, 24 February 1806
From: Dinmore, Richard
To: Jefferson, Thomas


                        
                            Sir
                     
                            Alexandria 24 Febry 1806—
                        
                        Col. Lyon has desired me, to endeavour to recall to your recollection, the Circumstance of my delivering a
                            letter to you, from Mr. King Senr late of Washington, this Sir is my apology for thus obtruding on your time.
                        The letter was left, with my friend Mr. Nicholas King, who being very ill, requested of me to deliver it. I
                            did so early in the Autumn of 1801, the Secretary of War, being present. I understood it contained Mr. King’s ideas on the
                            practicability & Expence, of connecting by a navigable Canal, the western Waters, with those of the Eastern Branch.
                        Should you not be able to find the letter, I am satisfied Mr. N. King, could state the facts which induced
                            his father, to form the hypothesis submitted to your Consideration.
                        Permit me Sir, to seize, this opportunity of assuring you, that none of the Citizens of the U.S. entertain
                            greater respect for their present chief magistrate, than does
                        
                            Richard Dinmore
                     
                        
                    